Hon. 0. N. Humphreys, Jr.         Opinion No.M-583
Administrator
Texas Alcoholic Beverage          Re: Whether the Texas Alco-
  Commission                          holic Beverage Commission
Capitol Station                       may utilize part of the
Austin, Texas 78711                   funds specified in Item 19
                                      of its appropriations for
                                      construction of a revenue
                                      station at Eagle Pass.
Dear Mr. Humphreys:

     You have requested the opinion of this office regarding
the above question.  In this connection, we note that the
General Appropriation Bill for the 1970-71 Biennium, in
Item 19 of its appropriations for the Alcoholic Beverage Com-
mission, provides as follows:

          "19. For the construction of revenue
     stations along the international boundary,
     $28,000."

     A rider found in the appropriation bill on page III-16
reads, in part, as follows?

           "It is the intent of the Legislature that
     the funds appropriated above in Item  19 shall
     be expended for the construction, maintenance,
     and operation of revenue stations along the inter-
     national boundary at~Los Ebanos, Rio Grande City,
     Amistad Dam, Fabens, and Presidio, provided that
     in addition to the regular operating week, *..I)
      (Emphasis supplied.)




                      -2781-
Hon. 0. N. Humphreys, page 2     (M-583)


     In your opinion request you advised that careful investigation
and evaluation by your staff had established that a serious need
for a revenue station existed at Eagle Pass, and that the need
for such, a station at Amistad Dam was comparatively small. YOU
also advised that there is no convenient source of liquor supply
at present on the Mexican side of Amistad Dam and that the
traffic was relatively light.

     Notwithstanding the foregoing, the above quoted appropriation
rider expressly limits the purposes for which Item 19 funds may
be expended.  This limitation is within the power of the Legis-
lature. Your agency would have the authority to determine that
a revenue station at Amistad Dam should not be constructed out
of the funds presently allocated, but the agency would have no
authority to transfer the funds to a use other than that specifical-
ly directed by the Legislature.  Attorney General's Opinions
C-21 (1963) and O-5545 (1943).

     You are accordingly advised that it is the opinion of this
office that the Alcoholic Beverage Commission does not have the
authority to construct a revenue station at Eagle Pass, Texas
from the funds appropriated in Item 19 of the agency's appro-
priation.

                               SUMMARY

               In constructing new revenue stations along
          the international border with Mexico, the Texas
          Alcoholic Beverage Commission is limited to
          construction of those stations expressly
          enumerated by the Legislature in the Appropria-
          tion Bill.

                                     You&ery     truly,




                                     Attor@    General of Texas

Prepared by Malcolm L. Quick
Assistant Attorney General




                       -2782-
Hon. 0. N. Humphreys, page 3 (M-58,3)



APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Acting Co-Chairman

Terry Reed Goodman
Glenn Brown
Bennie Bock
Ronald Carr

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                        -2783-